Exhibit A




    17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 1 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 2 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 3 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 4 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 5 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 6 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 7 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 8 of 32
                                                 Exhibit B




17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 9 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 10 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 11 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 12 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 13 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 14 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 15 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 16 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 17 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 18 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 19 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 20 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 21 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 22 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 23 of 32
  Exhibit C




17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 24 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 25 of 32
17-50236-amk   Doc 169-1   FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 26 of 32
                                     EXHIBIT D
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  In re:                                        :
                                                :
       Louis Anthony Telerico                   :      Case No.: 17-50236
                                                :      Chapter 11
           Debtor(s).                           :      Judge Alan M. Koschik
                                                :      BANK OF AMERICA, N.A.'S RELIEF
                                                :      FROM STAY WORKSHEET
                                                :
  I.       LOAN DATA

           A.    IDENTIFICATION OF COLLATERAL (check all that apply):

                        Real Estate 545 Bristol Drive, Aurora, OH 44202
                               Principal Residence of Debtor(s)
                               Other

                        Personal Property <Describe. Include ID or VIN number, as applicable>
                        Other Property <Describe> _____________________________________

           B.    CURRENT VALUE OF COLLATERAL: $2,481,000.00

           C.    SOURCE OF COLLATERAL VALUATION: the 2017 Portage County
                 Auditor's tax record

           D.    ORIGINAL LENDER: Merrill Lynch Credit Corporation

           E.    ENTITY ENTITLED TO ENFORCE THE NOTE: Bank of America, N.A.

           F.    CURRENT LOAN SERVICER: Bank of America, N.A., successor by merger to
                 BAC Home Loans Servicing, LP

           G.    DATE OF LOAN: July 25, 2001

           H.    ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $3,000,000.00

           I.    ORIGINAL INTEREST RATE ON NOTE: 6.750%

           J.    CURRENT INTEREST RATE: 5.500%

           K.    ORIGINAL MONTHLY PAYMENT AMOUNT
                 (principal and interest only for mortgage loans): $0.00

           L.    CURRENT MONTHLY PAYMENT AMOUNT: $12,945.14


  17-029909_EJS1

17-50236-amk      Doc 169-1     FILED 10/23/18      ENTERED 10/23/18 12:55:58     Page 27 of 32
        M.        THE CURRENT MONTHLY PAYMENT AMOUNT LISTED ABOVE:

                         Includes an escrow amount of $___________ for real estate taxes.
                         Includes an escrow amount of $___________ for property insurance.
                         Includes an escrow amount of $___________
                         Does not include any escrow amount.

        N.        DATE LAST PAYMENT RECEIVED: 3/1/2011

        O.        AMOUNT OF LAST PAYMENT RECEIVED: $8,054.75

        P.        AMOUNT HELD IN SUSPENSE ACCOUNT: $0.00

        Q.        NUMBER OF PAYMENTS PAST DUE:              89

  II.   AMOUNT ALLEGED TO BE DUE AS OF OCTOBER 9, 2018


                     Description of Charge           Total Amount     Number       Dates
                                                      of Charges         of       Charges
                                                                      Charges     Incurred
                                                                      Incurred
             1
        A.       PRINCIPAL                          $2,999,985.00


        B.       INTEREST                           $854,338.04

                                                    $0.00
        C.       TAXES
                                                    The amount
                                                    provided in
                                                    this Line C.
                                                    represents the
                                                    sum of taxes
                                                    and insurance
                                                    due as of
                                                    October 9,
                                                    2018


        D.       INSURANCE                          See Note to
                                                    Line C above.
        E.       LATE FEES                          $0.00


                                                    $0.00


  17-029909_EJS1

17-50236-amk      Doc 169-1    FILED 10/23/18     ENTERED 10/23/18 12:55:58         Page 28 of 32
         F.    NON-SUFFICIENT FUNDS FEES


         G.    PAY-BY-PHONE FEES                      $0.00

         H.    BROKER PRICE OPINIONS                  $0.00

         I.    FORCE-PLACED INSURANCE                 $0.00

         J.    PROPERTY INSPECTIONS                   $0.00

         K.    OTHER CHARGES

         TOTAL DEBT:                                                   $3,854,323.04*

         LESS AMOUNT HELD IN SUSPENSE:                                 $0.00

         TOTAL DUE AS OF DATE MOTION IS FILED:                         $3,854,323.04*
         * This total cannot be relied upon as a payoff quotation.

  III.   AMOUNT OF ORIGINAL PRE-PETITION ARREARAGES $732,940.45.

  IV.    AMOUNT OF ALLEGED POST-PETITION DEFAULT

                  Description of                                       Date
                     Charge               Amount       Number        Incurred       Total

         A.    PAYMENTS                $9,205.43       1             March      $9,205.43
                                                                     2017 -
                                                                     March
                                                                     2017

                                       $10,191.73      1             April      $10,191.73
                                                                     2017 -
                                                                     April
                                                                     2017

                                       $10,479.40      1             May        $10,479.40
                                                                     2017 -
                                                                     May
                                                                     2017

                                       $10,828.71      1             June       $10,828.71


  17-029909_EJS1

17-50236-amk     Doc 169-1     FILED 10/23/18       ENTERED 10/23/18 12:55:58           Page 29 of 32
                                                         2017 -
                                                         June
                                                         2017

                                 $10,479.40     1        July        $10,479.40
                                                         2017 -
                                                         July
                                                         2017

                                 $11,465.70     1        August      $11,465.70
                                                         2017 -
                                                         August
                                                         2017

                                 $11,465.70     1        Septemb     $11,465.70
                                                         er 2017 -
                                                         Septemb
                                                         er 2017

                                 $11,095.83     1        October     $11,095.83
                                                         2017 -
                                                         October
                                                         2017

                                 $11,465.70     1        Novemb      $11,465.70
                                                         er 2017 -
                                                         Novemb
                                                         er 2017

                                 $11,095.83     1        Decembe     $11,095.83
                                                         r 2017 -
                                                         Decembe
                                                         r 2017

                                 $11,465.70     1        January     $11,465.70
                                                         2018 -
                                                         January
                                                         2018

                                 $12,102.68     1        February    $12,102.68
                                                         2018 -
                                                         February
                                                         2018

                                 $10,931.45     1        March       $10,931.45
                                                         2018 -
                                                         March


  17-029909_EJS1

17-50236-amk   Doc 169-1   FILED 10/23/18     ENTERED 10/23/18 12:55:58     Page 30 of 32
                                                             2018

                                     $12,102.68     1        April     $12,102.68
                                                             2018 -
                                                             April
                                                             2018

                                     $12,328.71     1        May       $12,328.71
                                                             2018 -
                                                             May
                                                             2018

                                     $12,739.66     1        June      $12,739.66
                                                             2018 -
                                                             June
                                                             2018

                                     $12,328.71     1        July      $12,328.71
                                                             2018 -
                                                             July
                                                             2018

                                     $13,376.65     2        August    $26,753.30
                                                             2018 -
                                                             Septemb
                                                             er 2018
        B.     POST-PETITION         $0.00                             $0.00
               PAYMENTS
               ADVANCED FOR
               TAXES (if not
               included in payment
               amount above) *
        C.     POST-PETITION         $0.00                             $0.00
               PAYMENTS
               ADVANCED FOR
               INSURANCE (if not
               included in payment
               amount above)
        D.     LATE FEES             $0.00                             $0.00


        E.     NON-SUFFICIENT        $0.00                             $0.00
               FUNDS FEES




  17-029909_EJS1

17-50236-amk    Doc 169-1     FILED 10/23/18      ENTERED 10/23/18 12:55:58    Page 31 of 32
         F.    PAY-BY-PHONE              $0.00                           $0.00
               FEES
         G.    BROKER PRICE              $0.00                           $0.00
               OPINIONS
         H.    FORCE-PLACED              $0.00                           $0.00
               INSURANCE
         I.    PROPERTY                  $0.00                           $0.00
               INSPECTIONS
         J.    OTHER CHARGES             $0.00                           $0.00

         TOTAL ACCRUED:                                   $218,526.32

         LESS SUSPENSE BALANCE:                           $0.00

         TOTAL POST-PETITION DEBT:                        $218,526.32

  V.     Debtor has made no post-petition payments so no payment history is attached.


  This Worksheet was prepared by:

  /s/Stephen R. Franks
  Stephen R. Franks (0075345)
  Edward H. Cahill (0088985)
  Adam B. Hall (0088234)
  John R. Cummins (0036811)
  Karina Velter (94781)
  Sarah E. Barngrover (28840-64)
  Manley Deas Kochalski LLC
  P.O. Box 165028
  Columbus, OH 43216-5028
  Telephone: 614-220-5611
  Fax: 614-627-8181
  Attorneys for Movant
  The case attorney for this file is Stephen R. Franks.
  Contact email is srfranks@manleydeas.com




  17-029909_EJS1

17-50236-amk     Doc 169-1      FILED 10/23/18       ENTERED 10/23/18 12:55:58   Page 32 of 32
